Citation Nr: 1144106	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  09-32 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Care System in Amarillo, Texas


THE ISSUE

Entitlement to payment or reimbursement for non-VA emergency medical treatment at Northwest Texas Hospital between February 7 and February 9, 2009.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of a Medical Center of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Medical Center via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claimant, a private hospital, seeks reimbursement for unauthorized medical expenses incurred at their medical facility between February 7 and February 9, 2009.  Depending on the circumstances of the claim, a Veteran may be eligible for VA payment or reimbursement of non-VA medical care, if certain statutory and regulatory requirements are met.  38 U.S.C.A. §§ 1725, 1728 (West 2002).  Additionally, a claim for such reimbursement may be filed by the entity that provided the treatment at issue; thus, the Board concludes the claimant has standing to file the claim on appeal.  See 38 C.F.R. § 17.1004(a).  In the present case, however, defects in the development of the appeal prevent the Board from adjudicating this pending claim at this time.  

On review of the file, the Board finds the record incomplete.  First, the Board notes that the Amarillo VA Healthcare System is within a few miles of the Northwest Texas Hospital, such that a reasonable person would not conclude that VA medical facilities were not available, as asserted by the claimant-at least as far as geographic location is concerned.  In its notice of disagreement, however, the private hospital stated that the VA Health Care System did not have the capability to handle a case such as the Veteran's, which involved a potential myocardial infarction or similar complicated cardiovascular disorder.  In the statement of the case, the Amarillo VA Health Care System concluded that they had the capability to treat the Veteran's cardiovascular symptoms in February 2009, but does not otherwise substantiate this statement with any sort of documentation.  Therefore, the Board concludes additional evidence is required.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Submit the claims file to a VA physician or similar medical expert in order to obtain a medical opinion pertinent to the pending claim.  The Veteran need not be scheduled for examination.  Upon review of the claims file, the examiner is requested to state whether the Amarillo VA Health Care System had the capability and capacity to treat the Veteran's cardiovascular symptoms in February 2009, when he was treated at the Northwest Texas Hospital.  A complete rationale for any opinion expressed must be provided.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the claimant and its representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

